Citation Nr: 0115594	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from December 1948 to June 
1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO rating decision that denied service 
connection for prostate cancer.



FINDING OF FACT

Prostate cancer was not present in service or for many years 
later, and it is not related to an incident of service, 
including exposure to radiation, or to a service-connected 
disability.



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service; nor may this cancer be presumed to have been 
incurred in active service; nor is this cancer proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for any evidence of 
prostate cancer.

VA and private medical records show that the veteran was 
treated and evaluated for various medical problems after 
service.  The post-service medical records do not reveal the 
presence of prostate cancer until approximately 1996.  A VA 
medical report of the veteran's outpatient treatment in 
August 1996 notes that the veteran had cancer of the prostate 
(new diagnosis).  The assessment was that of cancer of the 
prostate (treating him).  The medical records do not link the 
veteran's prostate cancer to an incident of service or to 
exposure to radiation.

A service department letter dated in May 1999 with attached 
documents reveals that the veteran was exposed to ionizing 
radiation in 1959.  The amount of exposure was less than .1 
rem.

In a letter dated in June 1999, the Defense Threat Reduction 
Agency (DTRA) notified the RO that historical documents were 
reviewed and showed the veteran was present at Operation 
UPSHOT-KNOTHOLE, a U.S. atmospheric test series conducted at 
the Nevada Test Site during 1953.  The DTRA notified the RO 
that a careful search of dosimetry data revealed no record of 
radiation exposure for the veteran, but that a scientific 
dose reconstruction titled Analysis of Radiation Exposure for 
Maneuver Units, Exercise Desert Rock V, Operation UPSHOT 
KNOTHOLE (DNA-TR-84-303) indicates that he would have 
received a probable dose of 3.1 rem gamma and .003 rem 
neutron (upper bound of 3.4 rem gamma and neutron).  A 
reconstruction report titled Low Level Internal Dose Screen - 
CONUS Tests (DNA-TR-85-317) addresses the internal exposure 
of the veteran's unit based on unit activities.  The 
application of the report's methodology to the prostate 
indicates that his (50-year) committed dose equivalent was 
less than 0.1 rem.

In accordance with regulatory requirements, the RO forwarded 
the case to the Director of Compensation and Pension Service.  
In a November 1999 memorandum, the Chief Public Health and 
Environmental Hazards Officer responded to a request for 
review of the veteran's record by noting that the veteran's 
exposure to doses of ionizing radiation during service were 
as follows:  3.1 rem gamma and 0.003 rem neutron (upper bound 
3.4 rem gamma and neutron); internal 50-year committed dose 
equivalent to the lung and prostate less than 0.1 rem.  It 
was noted that the CIRRPC Science Panel Report Number 6, 1988 
did not provide screening doses for prostate cancer.  Citing 
Mettler and Upton, Medical Effects of Ionizing Radiation, 181 
(2d ed. 1995), the physician noted that "[t]he sensitivity 
of the prostate to radiation carcinogenesis appear[ed] to be 
relatively low and not clearly established."  The physician 
concluded that it was unlikely that the veteran's prostate 
cancer could be attributed to exposure to ionizing radiation 
in service.  

In a December 1999 letter, the VA Compensation and Pension 
Service Director agreed with the medical opinion from the 
Under Secretary for Health.  The Compensation and Pension 
Service Director stated that, as a result of the medical 
opinion, and following review of the evidence in its 
entirety, it was his opinion that there was no reasonable 
possibility that the veteran's prostate cancer resulted from 
exposure to ionizing radiation in service.

A review of the record reveals that service connection has 
not been granted for any of the veteran's disabilities.


Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claim of service connection for 
prostate cancer.  There is no identified evidence not 
accounted for, VA medical records clearly show the presence 
of the claimed disability, and medical opinions have been 
obtained from the VA Under Secretaries for Benefits and 
Health.  The veteran and his representative have been 
provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the veteran's claim, that essentially notifies the veteran of 
the evidence needed to prevail on his claim.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of this claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim. 

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) will be presumed 
to have been incurred in active service if the veteran 
participated in a "radiation risk activity" such as onsite 
participation in an atmospheric nuclear test.  38 U.S.C.A. 
§ 1112(c)(2); 38 C.F.R. § 3.309(d)(3)(ii).  

Other "radiogenic" diseases, such as any form of cancer, 
listed under 38 C.F.R. § 3.311(b) found 5 years or more after 
service in an ionizing radiation exposed veteran may be 
service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  

The evidence shows that the veteran was exposed to ionizing 
radiation while in service and that he has prostate cancer.  
Prostate cancer, is not a disease specific to radiation-
exposed veterans found in 38 C.F.R. § 3.309(d).  Therefore, 
service connection for prostate cancer is not warranted based 
on a presumptive basis under these regulatory provisions.

Prostate cancer is a "radiogenic" disease listed under 
38 C.F.R. § 3.311(b)(2) that requires further development 
under these regulatory provisions, including forwarding of 
the case to the VA Under Secretary for Benefits to determine 
whether the disease resulted from exposure to ionizing 
radiation in service.  A review of the evidence reveals that 
this development has been accomplished and that 
representatives of the VA Under Secretaries for Benefits and 
Health have determined that based on the veteran's low level 
of exposure to ionizing radiation while in service there is 
no reasonable possibility that his cancer of the prostate is 
the result of such exposure.  Hence, service connection for 
the veteran's prostate cancer as a "radiogenic" disease 
under 38 C.F.R. § 3.311(b)(2) is not warranted.

The evidence does not show the presence of cancer of the 
prostate in service or until the 1990s, many years after the 
veteran's separation from service, and it does not link the 
prostate cancer to an incident of service.  Nor does the 
evidence show that the veteran has a service-connected 
disability.  After consideration of all the evidence, 
particularly the well-reasoned medical opinion from the Chief 
Public Health and Environmental Hazards Officer, the Board 
finds that the preponderance of it is against the claim for 
service connection for prostate cancer.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  VCAA, Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended 
at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for cancer of the prostate is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

